DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 filed on February 17, 2021 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 06, 2021, November 29, 2021 and February 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Viger et al. (GB2567481, hereinafter "Viger").
	Regarding claim 1, Viger discloses a method, comprising:
determining one or more resource units (RUs) based on an RU allocation table (Viger, pg. 21 line 5-7 for 802.11 ax stations to determine the Resource Units allocation, and The single Common Block field 220 defines, through an RU allocation field, the RU distribution for the current transmission opportunity (the other fields are of less importance). The format substantially follows the same format as the RU allocation provided in a Trigger Frame on pg. 20; The RU allocation field of Common Block field 220 thus references N 8bit indexes pointing to entries of table of Figure 2f);
and performing wireless communications using the one or more Rus (Viger, pg. 4 line 18 receiving aggregated data frames over the determined resource unit),
wherein the RU allocation table comprises at least a combination of a plurality of aggregations of multiple Rus (Viger, pg. 4 line 19-20 retrieving one or more data frames addressed to the station, from amongst the received aggregated data frames, Each such entry defines an RU allocation scheme, i.e. how the 20MHz channel is split into consecutive RUs. The entry gives precisely the position (according to frequency increasing order), the size in terms of tones and the frequency range of each RU inside an MU transmission on pg. 20 line 8-11 and the RU allocation table see Fig. 2f).
 Regarding claim 2, Viger discloses wherein the performing of the wireless communications comprises performing a multi-user multiple-input-multiple-output (MU-MIMO) transmission to a plurality of stations (STAs) (Viger, Fig. 2e Common block, for Rus of size greater than or equal to 106 tones that support MU-MIMO, The entry gives precisely the position (according to frequency increasing order), the size in terms of tones and the frequency range of each RU inside an MU transmission on pg. 20 line 8-11).
Regarding claim 3, Viger discloses wherein the performing of the MU-MIMO transmission comprises performing the MU-MIMO transmission to up to eight STAs on a single RU of at least 242 tones or an aggregation of multiple RUs having at least 242 tones total (Viger, Fig. 2f index 11000Y2Y1Y0 indicates up to 8 STAs multiplexed in  the 242 tones RU, The entry gives precisely the position (according to frequency increasing order), the size in terms of tones and the frequency range of each RU inside an MU transmission on pg. 20 line 8-11).
Regarding claim 4, Viger discloses wherein the aggregations of multiple RUs comprise an aggregation of an RU of 26 tones (RU26) and an RU of 52 tones (RU52), denotes as MRU(26 + 52) (Viger, Fig. 2f index 00000001~00001111 indicates 26 tones RU and 52 tones RU).
Regarding claim 5, Viger discloses wherein the aggregations of multiple RUs comprise an aggregation of an RU of 26 tones (RU26) and an RU of 106 tones
(RU106), denotes as MRU(26 + 106) (Viger, Fig. 2f index 00011 Y2Y1Y0, 01000 Y2Y1Y0 indicates 26 tones RU and 106 tones RU).
	Regarding claim 6, Viger discloses wherein the one or more RUs comprise an aggregation of multiple RUs each of 242 or more tones (Viger, Fig. 2f index 11000Y2Y1Y0 indicates 242 tones RU).
	Regarding claim 12, Viger discloses wherein the aggregation of multiple RUs supports orthogonal frequency division multiple access (OFDMA) (Viger, pg. 28 line 12-15 In the current 802.11 ax scheme, the acknowledgment of data frames received over an RU is made by the addressee station to which the RU has been assigned. This acknowledgment is sent over a response RU in the following MU Uplink OFDMA transmission 625 as indicated in the received UMRS information 264).
Regarding claim 13, Viger discloses wherein contents of the RU allocation table are arranged in a hierarchical order from smaller single RUs of fewer than 242 tones and aggregations of smaller RUs to larger RUs of 242 or more tones and aggregations of larger RUs (Viger, Fig. 2f from smaller RU to larger RU).
Regarding claim 14, Viger discloses wherein the RU allocation table further comprises a portion of smaller single RUs each of fewer than 242 tones and being available for allocation for the wireless communications in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 ax specification (Viger, pg. 20 line 5-7 802.11 ax defines a set of predefined RU allocation schemes for 20MHz channels as shown in Figure 2f. The RU allocation field of Common Block field 220 thus references N 8bit indexes pointing to entries of table of Figure 2f).
Regarding claim 15, Viger discloses wherein the determining of the one or more RUs comprises:
selecting the one or more RUs from the RU allocation table (Viger, pg. 20 line 5-7 and Fig. 12 Determine one response RU per each addressee station, The RU allocation field of Common Block field 220 thus references N 8bit indexes pointing to entries of table of Figure 2f); and
transmitting a signal to one or more stations (STAs) to indicate the selected one or more RUs to be used for the wireless communications (Viger, pg. 42 line 3 and Fig. 12 transmit the concatenated data frame into the allocated RU, The entry gives precisely the position (according to frequency increasing order), the size in terms of tones and the frequency range of each RU inside an MU transmission on pg. 20 line 8-11),
wherein the signal contains an 8-bit or 9-bit or 10-bit index with a value of most significant multiple bits of the 8-bit or 9-bit or 10-bit index indicating a respective portion of the RU allocation mode from which the one or more RUs are selected (Viger, pg. 20 line 5-7 and Fig. 12 Determine one response RU per each addressee station, The RU allocation field of Common Block field 220 thus references N 8bit indexes pointing to entries of table of Figure 2f).
Regarding claim 16, Viger discloses wherein the determining of the one or more RUs comprises:
receiving a signal that indicates the one or more RUs to be used for the wireless
communications (Viger, pg. 4 line 18 receiving aggregated data frames over the determined resource unit); and 
selecting the one or more RUs from the RU allocation table responsive to receiving the signal (Viger, pg. 4 line 25-28 determining a resource unit assigned to an association identifier not associated with a specific station, from a plurality of resource units forming a multi-user downlink transmission opportunity granted to the access point for downlink communication to the stations),
wherein the signal contains an 8-bit or 9-bit or 10-bit index with a value of most
significant multiple bits of the 8-bit or 9-bit or 10-bit index indicating a respective portion
of the RU allocation mode from which the one or more RUs are selected (Viger, pg. 20 line 5-7 and Fig. 12 Determine one response RU per each addressee station, The RU allocation field of Common Block field 220 thus references N 8bit indexes pointing to entries of table of Figure 2f).
Regarding claim 17, Viger discloses a method, comprising:
selecting one or more resource units (RUs) from an RU allocation table (Viger, pg. 20 line 5-7 and Fig. 12 Determine one response RU per each addressee station, The RU allocation field of Common Block field 220 thus references N 8bit indexes pointing to entries of table of Figure 2f);
transmitting a signal to one or more stations (STAs) to indicate the one or more RUs (Viger, pg. 42 line 3 and Fig. 12 transmit the concatenated data frame into the allocated RU); and
performing wireless communications with the one or more STAs using the one or more RUs (Viger, pg. 4 line 18 receiving aggregated data frames over the determined resource unit),
wherein the RU allocation table comprises at least a combination of a plurality of aggregations of multiple RUs (Viger, pg. 4 line 19-20 retrieving one or more data frames addressed to the station, from amongst the received aggregated data frames, The entry gives precisely the position (according to frequency increasing order), the size in terms of tones and the frequency range of each RU inside an MU transmission on pg. 20 line 8-11 and the RU allocation table see Fig. 2f).
Regarding claim 18, Viger discloses wherein the RU allocation table further comprises a portion of smaller single RUs each of fewer than 242 tones and being available for allocation for the wireless communications in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 ax specification (Viger, pg. 20 line 5-7 802.11 ax defines a set of predefined RU allocation schemes for 20MHz channels as shown in Figure 2f. The RU allocation field of Common Block field 220 thus references N 8bit indexes pointing to entries of table of Figure 2f), wherein contents of the RU allocation table are arranged in a hierarchical order from smaller single RUs of fewer than 242 tones and aggregations of smaller RUs to larger RUs of 242 or more tones and aggregations of larger RUs (Viger, Fig. 2f from smaller RU to larger RU), and wherein the one or more RUs comprise at least one of:
an aggregation of an RU of 26 tones (RU26) and an RU of 52 tones (RU52), denoted as MRU(26 + 52) (Viger, Fig. 2f index 00000001~00001111 indicates 26 tones RU and 52 tones RU),
an aggregation of an RU of 26 tones (RU26) and an RU of 106 tones (RU106), denoted as MRU(26 + 106) (Viger, Fig. 2f index 00011 Y2Y1Y0, 01000 Y2Y1Y0 indicates 26 tones RU and 106 tones RU),
an aggregation of an RU of 242 tones (RU242) and an RU of 484 tones (RU484), denoted as MRU(242 + 484) (Not given patentable weight due to non-selected option) ,
an aggregation of an RU of 484 tones (RU484) and an RU of 996 tones (RU996), denoted as MRU(484 + 996) (Not given patentable weight due to non-selected option),
an aggregation of three RUs each of 996 tones (RU996), denoted as MRU(3 x 996) (Not given patentable weight due to non-selected option),
an aggregation of an RU of 484 tones (RU484) and two RUs each of 996 tones (RU996), denoted as MRU(484 + 2 x 996) (Not given patentable weight due to non-selected option), and
an aggregation of an RU of 484 tones (RU484) and three RUs each of 996 tones (RU996), denoted as MRU(484 + 3 x 996) (Not given patentable weight due to non-selected option). 
Regarding claim 19, Viger discloses a method, comprising:
receiving a signal that indicates one or more resource units (RUs) (Viger, pg. 4 line 18 receiving aggregated data frames over the determined resource unit);
selecting the one or more RUs from an RU allocation table responsive to receiving the signal (Viger, pg. 4 line 25-28 determining a resource unit assigned to an association identifier not associated with a specific station, from a plurality of resource units forming a multi-user downlink transmission opportunity granted to the access point for downlink communication to the stations); and 
performing wireless communications with one or more stations (STAs) using the one or more RUs (Viger, pg. 4 line 18 receiving aggregated data frames over the determined resource unit),
wherein the RU allocation table comprises at least a combination of a plurality of aggregations of multiple RUs (Viger, pg. 4 line 19-20 retrieving one or more data frames addressed to the station, from amongst the received aggregated data frames).
Regarding claim 20, Viger discloses wherein the RU allocation table further comprises a portion of smaller single RUs each of fewer than 242 tones and being available for allocation for the wireless communications in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 ax specification (Viger, pg. 20 line 5-7 802.11 ax defines a set of predefined RU allocation schemes for 20MHz channels as shown in Figure 2f. The RU allocation field of Common Block field 220 thus references N 8bit indexes pointing to entries of table of Figure 2f), wherein contents of the RU allocation table are arranged in a hierarchical order from smaller single RUs of fewer than 242 tones and aggregations of smaller RUs to larger RUs of 242 or more tones and aggregations of larger RUs (Viger, Fig. 2f from smaller RU to larger RU), and wherein the one or more RUs comprise at least one of:
an aggregation of an RU of 26 tones (RU26) and an RU of 52 tones (RU52), denoted as MRU(26 + 52) (Viger, Fig. 2f index 00000001~00001111 indicates 26 tones RU and 52 tones RU),
an aggregation of an RU of 26 tones (RU26) and an RU of 106 tones (RU106), denoted as MRU(26 + 106) (Viger, Fig. 2f index 00011 Y2Y1Y0, 01000 Y2Y1Y0 indicates 26 tones RU and 106 tones RU),
an aggregation of an RU of 242 tones (RU242) and an RU of 484 tones (RU484), denoted as MRU(242 + 484) (Not given patentable weight due to non-selected option) ,
an aggregation of an RU of 484 tones (RU484) and an RU of 996 tones (RU996), denoted as MRU(484 + 996) (Not given patentable weight due to non-selected option),
an aggregation of three RUs each of 996 tones (RU996), denoted as MRU(3 x 996) (Not given patentable weight due to non-selected option),
an aggregation of an RU of 484 tones (RU484) and two RUs each of 996 tones (RU996), denoted as MRU(484 + 2 x 996) (Not given patentable weight due to non-selected option), and
an aggregation of an RU of 484 tones (RU484) and three RUs each of 996 tones (RU996), denoted as MRU(484 + 3 x 996) (Not given patentable weight due to non-selected option). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viger et al. (GB2567481, hereinafter "Viger") in view of Park et al. (Multiple RU Aggregation, 2020-01-13, hereinafter "Park").
Regarding claim 7, Viger does not explicitly disclose wherein the aggregation of multiple RUs comprise an aggregation of an RU of 242 tones (RU242) and an RU of 484 tones (RU484), denoted as MRU(242 + 484) (Park, slide 11 RU combinations across two 80MHz channels: (242)+(242), (242)+(484), (242)+(242+242), (242)+(484+242), (242)+(996), (484)+(484), (484)+(242+242), (484)+(484+242), (484)+(996), (242+242)+(242+242), (242+242)+(484+242), (242+242)+(996), (484+242)+ (484+242), (484+242)+(996), 2x996).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified reserved size of resource unit disclosed by Viger and size of resource unit disclosed by Park with a motivation to make this modification in order to improve efficiency and throughput (Park, slide 7).	
Regarding claim 8, Viger does not explicitly disclose wherein the aggregation of multiple RUs comprise an aggregation of an RU of 484 tones (RU484) and an RU of 996 tones (RU996), denoted as MRU(484 + 996) (Park, slide 11 RU combinations across two 80MHz channels: (242)+(242), (242)+(484), (242)+(242+242), (242)+(484+242), (242)+(996), (484)+(484), (484)+(242+242), (484)+(484+242), (484)+(996), (242+242)+(242+242), (242+242)+(484+242), (242+242)+(996), (484+242)+ (484+242), (484+242)+(996), 2x996).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified reserved size of resource unit disclosed by Viger and size of resource unit disclosed by Park with a motivation to make this modification in order to improve efficiency and throughput (Park, slide 7).
Regarding claim 9, Viger does not explicitly disclose wherein the aggregation of multiple RUs comprise an aggregation of three RUs each of 996 tones (RU996), denoted as MRU(3X 996) (Park, slide 24-25 RU combinations across 240/160+80 MHz or 320/160+160 MHz 3x996 is supported).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified reserved size of resource unit disclosed by Viger and size of resource unit disclosed by Park with a motivation to make this modification in order to improve efficiency and throughput (Park, slide 7).
Regarding claim 10, Viger does not explicitly disclose wherein the aggregation of multiple RUs comprise an aggregation of an RU of 484 tones (RU484) and two RUs each of 996 tones (RU996), denoted as MRU(484 + 2 x 996) (Park, slide 24-25 RU combinations across 240/160+80 MHz or 320/160+160 MHz 2x996+484 is supported).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified reserved size of resource unit disclosed by Viger and size of resource unit disclosed by Park with a motivation to make this modification in order to improve efficiency and throughput (Park, slide 7).
Regarding claim 11, Viger does not explicitly disclose wherein the aggregation of multiple RUs comprise an aggregation of an RU of 484 tones (RU484) and three RUs each of 996 tones (RU996), denoted as MRU(484 + 3 x 996) (Park, slide 25 RU combinations across 320/160+160 MHz 3x996+484 is supported).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified reserved size of resource unit disclosed by Viger and size of resource unit disclosed by Park with a motivation to make this modification in order to improve efficiency and throughput (Park, slide 7).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415